  Case 6:19-cv-01785-PGB-DCI Document 1 Filed 09/13/19 Page 1 of 8 PageID 1



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

    MICHAEL OGLESBY,

               Plaintiff,
                                                         CASE NO.:
    vs.

    FLEMING EXCAVATING, INC., a
    Florida Profit Corporation, ROBERT
    C. FLEMING, Individually and
    KIMBERLY D. FLEMING,
    Individually,

               Defendant.                        /

                            COMPLAINT & DEMAND FOR JURY TRIAL

          Plaintiff, MICHAEL OGLESBY, (“Plaintiff”), was an employee of Defendants,

FLEMING EXCAVATING, INC. (“FLEMING”), ROBERT C. FLEMING, (“R.FLEMING”)

and KIMBERLY D. FLEMING, (“K.FLEMING”) or (collectively as “Defendants”), and brings

this action for unpaid overtime compensation, liquidated damages, declaratory relief and other

relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).

                                             INTRODUCTION

          1.      Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) and 29 U.S.C. § 207(a).

          2.      The Fair Labor Standards Act was passed in 1938. Its principle purpose was to

protect all covered workers from substandard wages and oppressive working hours, labor

conditions that are detrimental to the maintenance of minimum standards of living necessary for

health, efficient, and the general well-being of workers. Barrentine v. Arkansas-Best Freight

System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981).




                                                     1
  Case 6:19-cv-01785-PGB-DCI Document 1 Filed 09/13/19 Page 2 of 8 PageID 2



       3.      Section 7(a) of the FLSA requires payment of time-and-one-half an employee’s

regular hourly rate whenever a covered employee works in excess of forty (40) hours per work

week. 29 U.S.C. § 207(a).

       4.      The liquidated damages provision of the FLSA constitutes a congressional

recognition that failure to pay the statutory minimum on time may be so detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and the general

well-being of workers and to the free flow of commerce, that double payment must be made in

the event of a delay in order to insure restoration of the worker to that minimum standard.

Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

       5.      To the extent any partial payments have been made by Defendants to Plaintiff of

the disputed amounts at the time of the filing of this complaint, this action seeks to recover

judgment in favor of Plaintiff and against Defendants as well as all remaining damages,

including but not limited to liquidated damages and reasonable attorneys’ fees and costs. Id.

                                JURISDICTION AND VENUE

       6.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to

recover unpaid overtime wages, an additional equal amount as liquidated damages, obtain

declaratory relief and reasonable attorney’s fees and costs.

       7.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

the FLSA.

       8.      At all times material hereto, Plaintiff was a resident of Volusia County, Florida.




                                                 2
  Case 6:19-cv-01785-PGB-DCI Document 1 Filed 09/13/19 Page 3 of 8 PageID 3



         9.    Defendant, FLEMING, a Florida Profit Corporation, conducts business in,

Volusia County, Florida, therefore venue is proper in the Middle District of Florida, Orlando

Division, pursuant to 28 U.S.C. § 1391(b)(1) & (c).

                                            PARTIES

         10.   Defendant, FLEMING, a Florida Profit Corporation, is in the business of

operating an excavating business located at 735 Johnson Lake Road, De Leon Springs, Florida

32130.

         11.   At all times relevant to this action, R.FLEMING was an individual resident of the

State of Florida, who owned and/or operated FLEMING, and who regularly exercised the

authority to: (a) hire and fire employees of FLEMING; (b) determine the work and pay schedules

for the employees of FLEMING; (c) control the finances and operations of FLEMING; and (d)

was responsible for the overall business operations of FLEMING.

         12.   At all times relevant to this action, K.FLEMING was an individual resident of the

State of Florida, who owned and/or operated FLEMING, and who regularly exercised the

authority to: (a) hire and fire employees of FLEMING; (b) determine the work and pay schedules

for the employees of FLEMING; (c) control the finances and operations of FLEMING; and (d)

was responsible for the overall business operations of FLEMING.

         13.   Defendants are and/or were “joint-employers” of Plaintiff because Defendants

exercised full control over the manner in which Plaintiff performed his duties, set his schedule,

provided him with all the necessary supplies and tools to complete his work, had the authority to

hire/fire Plaintiff, had the authority to discipline Plaintiff, determined his rate of pay and method

of payment, and maintained Plaintiff’s employment records. As such, all Defendants are jointly

and severally liable under the FLSA for any and all of Plaintiff’s claims and/or damages.




                                                 3
  Case 6:19-cv-01785-PGB-DCI Document 1 Filed 09/13/19 Page 4 of 8 PageID 4



       14.     The Plaintiff in this action was employed by Defendants as a day-rate/hourly paid

non-exempt laborer employee from on or around April 2016 to April 2019 earning

approximately $16.25 per hour for all hours up to and including forty (40) in each workweek, but

who did not receive pay at time and one-half times his regular rate of pay for his hours worked in

excess of forty (40) hours per week during one or more workweeks.

                                          COVERAGE

       15.     At all material times during the last three years, Defendants were an enterprise

covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).

       16.     At all material times during the last three years, Defendants were an employer as

defined by 29 U.S.C. § 203(d).

       17.     Based upon information and belief, Defendants have had an annual gross volume

of sales made or business done of not less than $500,000 (exclusive of excise taxes at the retail

level which are separately stated) during the relevant time period.

       18.     At all times material, Defendants have been an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 203(s)(1) of the

FLSA, in that the company had two or more employees:

               a. Engaged in commerce; or

               b. Engaged in the production of goods for commerce; or

               c. Handling, selling or working on goods or materials that have been moved in

                   or produced for commerce. (i.e. excavators, bulldozers, concrete, steel, tools,

                   and/or machinery).

       19.     Therefore, Defendants is an enterprise covered by the FLSA, and as defined by 29

U.S.C. §203(r) and 203(s).




                                                 4
  Case 6:19-cv-01785-PGB-DCI Document 1 Filed 09/13/19 Page 5 of 8 PageID 5



        20.     In addition, during Plaintiff’s employment, Defendants employed at least two

employees who were engaged in interstate commerce and/or handled goods, materials and

supplies which travelled in interstate commerce, including, but not limited to, excavators,

bulldozers, concrete, steel, tools, and/or any other type of machinery which were used to run the

business. Therefore, at all relevant times, Plaintiff has or had individual coverage under the

FLSA.

                                   GENERAL ALLEGATIONS

        21.     Defendant, FLEMING, is a company classified as, among other things, an

excavating and/or construction company.

        22.     Defendants were an “employer” of Plaintiff within the meaning of the FLSA.

        23.     Plaintiff was an employee of Defendants within the meaning of the FLSA.

        24.     Plaintiff performed non-exempt general laborer duties for Defendants.

        25.     Plaintiff worked in this capacity from approximately April 2016 to April 2019.

        26.     Plaintiff earned at an hourly- rate and/or day rate in exchange for work performed

during the last three (3) years.

        27.     Plaintiff routinely worked in excess of forty (40) hours per week as part of his

regular job duties.

        28.     Despite working more than forty (40) hours per week during one or more

workweeks, Defendants failed to pay Plaintiff overtime compensation at a rate of time and one-

half times his regular rate of pay for hours worked over forty (40) in a workweek, contrary to

207 (a) of the FLSA.

        29.     Defendants knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay proper overtime compensation to Plaintiff. Plaintiff, among




                                                 5
  Case 6:19-cv-01785-PGB-DCI Document 1 Filed 09/13/19 Page 6 of 8 PageID 6



others, routinely complained to Defendants regarding the fact that Plaintiff and others were not

being properly compensated pursuant to the FLSA, but Defendants still willfully refused to

change their illegal pay practices. Thus, Defendants were aware they were violating the FLSA

and willfully/intentionally made the decision to continue doing so.

       30.     Defendants did not act in good faith or reliance upon any of the following in

formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c)

Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

       31.     Defendants have acted willfully in failing to pay Plaintiff in accordance with the

law.

       32.     Defendants failed to maintain proper time records as mandated by law.

       33.     Defendants failed to post informational posters as required by law advising its

employees of their rights under the FLSA.

               COUNT I - RECOVERY OF OVERTIME COMPENSATION

       34.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs

1-33 above.

       35.     Plaintiff was entitled to be paid time and one-half of his regular rate of pay for

each hour worked in excess of forty (40) per workweek.

       36.     During the relevant time period (last three years) during his employment with

Defendants, Plaintiff worked overtime hours, but was not paid time and one-half compensation

for same during one or more workweeks.

       37.     Defendants had knowledge of the overtime hours worked by Plaintiff.

       38.     Defendants were aware of laws which required employees to be paid at time and

one half their regular rate of pay for hours worked over forty (40) within a workweek.




                                                6
  Case 6:19-cv-01785-PGB-DCI Document 1 Filed 09/13/19 Page 7 of 8 PageID 7



       39.     As a result of Defendants’ intentional, willful, and unlawful acts in refusing to

pay Plaintiff time and one-half of his regular rate of pay for each hour worked in excess of forty

(40) per workweek in one or more workweeks, Plaintiff has suffered damages, plus incurring

reasonable attorneys’ fees and costs.

       40.     As a result of Defendants’ willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

       41.     Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to

29 U.S.C. §216(b).

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendants;

               a. Awarding Plaintiff overtime compensation in the amount due to him for the

                   time worked in excess of forty (40) hours per workweek as allowable under

                   the FLSA statute of limitations period;

               b. Awarding Plaintiff liquidated damages in an amount equal to the overtime

                   award, or alternatively, awarding pre-judgment interest;

               c. Awarding reasonable attorney’s fees and costs and expenses of the litigation

                   pursuant to 29 U.S.C. §216(b); and

               d. Ordering any other further relief the Court deems just and proper.

                                         JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.




                                                  7
  Case 6:19-cv-01785-PGB-DCI Document 1 Filed 09/13/19 Page 8 of 8 PageID 8



Dated: September 13, 2019.         Respectfully submitted by,



                                   /s/ Gregory R. Schmitz
                                   GREGORY R. SCHMITZ, ESQ.
                                   Florida Bar No.: 0094694
                                   20 North Orange Avenue, 15th Floor
                                   Orlando, Florida 32801
                                   Telephone: (407) 204-2170
                                   Facsimile: (407) 245-3401
                                   E-mail: gschmitz@forthepeople.com
                                           mbarreiro@forthepeople.com
                                   Attorney for Plaintiff




                                      8
